Argued before Barbera, C.J., Greene, Adkins, McDonald, Watts, Hotten, Getty, JJ.
PER CURIAM ORDER
**41The Court having considered and granted the State's petition for a writ of certiorari in the above entitled case in light of the Court's holding in State v. Adams - Bey, 449 Md. 690, 144 A.3d. 1200 (2016), it is this 26th day of August, 2016,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated, and the case is remanded to that Court with instructions to vacate the judgment of the Circuit Court for Prince George's County, and remand the case to the circuit court with instructions to determine whether Respondent waived any claim under Unger v. State, 427 Md. 383, 48 A.3d 242 (2012), given that Respondent's trial occurred after this Court issued its opinion in Stevenson v. State, 289 Md. 167, 423 A.2d 558 (1980). Prince George's County to pay costs in this Court and in the Court of Special Appeals.